Digitally signed by
                                                                              Reporter of
                                                                              Decisions
                                                                              Reason: I attest to
                             Illinois Official Reports                        the accuracy and
                                                                              integrity of this
                                                                              document
                                    Appellate Court                           Date: 2019.03.28
                                                                              10:54:43 -05'00'



        Razavi v. School of the Art Institute of Chicago, 2018 IL App (1st) 171409



Appellate Court         OMID SHARIAT RAZAVI, Plaintiff-Appellant, v. SCHOOL OF
Caption                 THE ART INSTITUTE OF CHICAGO, EVA WALKUSKI, and
                        ARIEL ZEKELMAN, Defendants (Eva Walkuski and Ariel
                        Zekelman, Defendants-Appellees).



District & No.          First District, Second Division
                        Docket No. 1-17-1409



Filed                   November 20, 2018



Decision Under          Appeal from the Circuit Court of Cook County, No. 16-L-8406; the
Review                  Hon. Moira Johnson, Judge, presiding.



Judgment                Affirmed.


Counsel on              Deidre Baumann, of Baumann & Shuldiner, of Chicago, for appellant.
Appeal
                        Vincent M. Casieri, of Schueler, Dallavo & Casieri, of Chicago, for
                        appellee Ariel Zekelman.

                        Paula M. Ketcham and Hannah R. Roberts, of Schiff Hardin LLP, and
                        Rachel D. Johnson, both of Chicago, for other appellee.
     Panel                     JUSTICE LAVIN delivered the judgment of the court, with opinion.
                               Presiding Justice Mason and Justice Pucinski concurred in the
                               judgment and opinion.


                                                OPINION

¶1         Plaintiff Omid Shariat Razavi now files his second interlocutory appeal relating to his
       defamation action against defendants Eva Walkuski and Ariel Zekelman. Defendants filed
       separate motions to dismiss under section 2-619 of the Code of Civil Procedure (Code) (735
       ILCS 5/2-619 (West 2016)), both of which the circuit court granted after finding an absolute
       privilege precluded the lawsuit from proceeding. Plaintiff now contests that judgment on
       appeal. For the reasons to follow, we affirm.

¶2                                           BACKGROUND
¶3         In fall 2011, plaintiff, then age 29, and also Walkuski, then age 19, and Zekelman were
       students at the School of the Art Institute of Chicago (SAIC), a private institution, and all three
       lived in the SAIC dormitory. Walkuski and Zekelman were friends, and at some point before
       December 2011, plaintiff and Walkuski were also friends. In early September 2013, Walkuski
       reported to the SAIC campus security director and the director of student outreach that plaintiff
       had sexually assaulted her in 2011 and had stalked her in 2012 and 2013. Specifically, she
       reported to SAIC that plaintiff “repeatedly engaged in harassing behavior by following her
       around campus, contacting her against her wishes, and staring at her for extended periods of
       time during” spring 2012 and fall 2013.
¶4         About a week after Walkuski told SAIC campus security and authorities about plaintiff’s
       actions, on September 13, 2013, SAIC’s campus security director escorted Walkuski to the
       Chicago Police Department where she filed an incident report pertaining to the sexual assault
       and stalking. Around the same time, Zekelman reported to campus security an incident in
       plaintiff’s dormitory, where while sleeping in a separate bed, she awoke to find plaintiff on top
       of her and kissing her in spite of Zekelman’s expressed wishes not to have any physical
       contact.
¶5         These reports prompted several conversations between plaintiff and Patrick Spence,
       associate dean of student affairs, along with the campus security director. Plaintiff did not deny
       the sexual contact with Walkuski but claimed it was consensual and sometimes initiated by
       Walkuski. He presented campus security with a photograph and text messages and also denied
       any harassment, claiming no contact with Walkuski since August 2012. As to Zekelman,
       plaintiff claimed he never engaged in any sexual contact with Zekelman, denying that she even
       slept in his dorm room. Campus security then investigated plaintiff, resulting in his interim
       suspension while the investigation proceeded. SAIC campus security informed Felice J.
       Dublon, SAIC’s vice president and dean of student affairs (VP of Student Affairs), of the
       allegations against plaintiff. In turn, Dublon informed plaintiff via a letter, dated October 1,
       2013, that the information indicated he may have violated several rules of conduct from the
       SAIC student handbook and that a “Student Conduct Board Meeting” would be held in
       response. She wrote, “[t]he purpose of this Meeting is to discuss what has occurred, to
       determine whether or not you are responsible for violating SAIC’S Rules of Conduct and if so,

                                                    -2-
       to determine what sanctions, if any, will be imposed.” She further stated that if plaintiff
       disagreed with the information in the letter and wished to provide additional information, he
       could do so prior to the meeting. He could also bring an “advisor” there or a person of his
       choosing to serve as an advocate or bystander witness to the proceedings.
¶6         That meeting took place before the Student Conduct Board (Board) on October 3, 2013,
       with Walkuski reconfirming reports of harassment and sexual assault by plaintiff. While
       Zekelman formally withdrew her complaint, the Board nonetheless considered her complaint
       in assessing Walkuski’s. Prior to the meeting, Zekelman also had reconfirmed her report of
       plaintiff’s inappropriate sexual conduct, and the Board found it both relevant and credible. At
       the meeting, “[t]he members of the Board carefully reviewed the information presented and
       found the information and answers provided by [Walkuski] to be credible. They also found
       that, in many respects, the information and answers provided by [plaintiff] were not credible.”
¶7         Based on the Board’s recommendation and in the exercise of her discretion, Dublon found
       plaintiff had committed multiple violations of the rules of conduct, including sexual assault as
       defined in the handbook; physical harm to any person or verbal threats, intimidation, or
       coercion to an SAIC community member or any other conduct threatening to the health, safety,
       or well-being of such person; discrimination, harassment, or retaliation as defined in the
       handbook; and failure to comply with SAIC officials’ directions. Plaintiff was expelled as a
       result. Dublon notified plaintiff that he could appeal the decision, but the appeal would only
       proceed if there was new information not available at the time of the original student conduct
       meeting. Plaintiff did in fact appeal but cited no new evidence, and his appeal was therefore
       denied. The determination of the Board remained final, as did his expulsion from SAIC.
¶8         Some 10 months after plaintiff’s formal expulsion, on July 17, 2014, a hearing was held
       before the Cook County domestic violence division of the circuit court, with testimony from
       both Walkuski and plaintiff. Walkuski testified that while she had previously been friends with
       plaintiff, around January 2012, she had decided against maintaining the friendship and told
       him multiple times in person that she no longer wanted to have contact with him. Between
       January and April 2012, and about twice a week, plaintiff would knock obsessively at her dorm
       room door. Sometimes he would stand silently near the door until she peered through the
       peephole only to see him staring at her. This prompted Walkuski to remain in her dorm room
       quietly so as to avoid any contact with plaintiff. Plaintiff’s behavior apparently only stopped
       after he was expelled from the residence halls in April 2012 for hitting a teacher.
¶9         Undeterred, however, between December 2012 and February 2013, plaintiff appeared at
       Walkuski’s workplace, pacing around the desk while staring at her even though she repeatedly
       told him to stay away. About once a week, plaintiff also approached Walkuski when she was
       studying and stared at her from across the room. In August 2013, plaintiff attended Walkuski’s
       class staring at her. This all prompted Walkuski to contact the director of student outreach and
       head of security, leading to the above-stated student conduct hearing and sanctions against
       plaintiff. Because of plaintiff’s stalking, Walkuski felt fear, anxiety, and stress and had an
       escort to all of her classes.
¶ 10       At the protective order hearing, plaintiff denied that Walkuski told him to have no contact
       with her and essentially denied the stalking incidents.
¶ 11       Following the hearing, the circuit court found Walkuski’s testimony more credible than
       plaintiff’s. The court determined that Walkuski had proven her case by a preponderance of the
       evidence, insofar as it was more probably true than not that the incidents Walkuski alleged in

                                                  -3-
       her amended petition had occurred, and plaintiff harassed and followed her repeatedly causing
       her fear. The court therefore entered a plenary stalking, no-contact court order against plaintiff.
       The order, which remained in effect until July 15, 2016, prohibited plaintiff from stalking or
       contacting Walkuski or knowingly coming within or remaining within 100 feet of her
       residence, school, and place of employment. The protective order was extended from August
       2, 2016, until August 2, 2018.
¶ 12       Several days after the hearing on the protective order, on July 22, 2014, plaintiff filed a
       defamation suit against SAIC, Walkuski, and Zekelman. He alleged Walkuski and Zekelman
       defamed him by falsely reporting to campus security and SAIC that he had committed criminal
       sexual assault, stalking, and other sexual misconduct. Walkuski and Zekelman filed separate
       motions to dismiss, arguing the reports to campus security were either absolutely privileged
       because they were made to “law enforcement” or fell under a qualified privilege. They argued
       these defenses were affirmative matters that shielded them from defamatory liability. The trial
       court denied their motions, and they thereafter filed an interlocutory appeal under Illinois
       Supreme Court Rule 308 (eff. Jan. 1, 2016), allowing for certified questions of law.
¶ 13       In Razavi v. Walkuski, 2016 IL App (1st) 151435 (Razavi I), this court was tasked with
       addressing the circuit court’s certified question of whether the absolute privilege applied to a
       college student’s reports of sexual violence made to campus security. Specifically, the certified
       question asked whether campus security should be considered law enforcement for purposes of
       the alleged victim’s report of sexual violence on campus. On appeal, plaintiff acknowledged
       that absolute privilege would attach to any statements made to local law enforcement but
       contended that statements made to campus security should expose defendants to liability for
       defamation. This court disagreed, holding that an “absolute privilege extends to statements
       made by alleged campus crime victims to campus security.” Id. ¶ 10. We reasoned that the
       underlying rationale for the privilege, including the goal of protecting individuals who report
       crimes and also the public policy aimed at preventing campus sexual assaults, warranted
       treating campus security as law enforcement. We likewise held that when reports of sexual
       violence are made to campus security, courts must presume that the statements are made for
       the purpose of instituting legal proceedings, notwithstanding a defamation plaintiff’s claim
       that the statements were false, maliciously motivated, or made for an unrelated purpose. In
       addition, we noted that “generally once a privileged statement is made to law enforcement any
       subsequent restatements made in furtherance of an investigation fall under this privilege.” Id.
       ¶ 8. Accordingly, we remanded the case for further consideration in light of our answer to the
       certified question.
¶ 14       Following remand, on October 7, 2016, plaintiff filed a first amended complaint, again
       asserting defamation claims against Walkuski, Zekelman, and SAIC, among other claims.
       Rather than focusing on campus security, he alleged that Walkuski falsely, or with reckless
       disregard for the truth, reported to agents and employees of SAIC that plaintiff had sexually
       assaulted her in 2011 and had subsequently contacted her against her wishes and stalked her in
       2012 and 2013. Plaintiff alleged that Walkuski made these statements to SAIC authorities
       knowing that they would constitute rule violations leading to his expulsion. Regarding
       Zekelman, plaintiff alleged she falsely, or with reckless disregard for the truth, reported to
       agents and employees of SAIC that plaintiff battered or sexually assaulted her in March 2012.
       He alleged her false allegations were considered in relation to Walkuski’s allegations and
       contributed to SAIC’s decision to expel him.


                                                    -4-
¶ 15       Again, Walkuski and Zekelman filed motions to dismiss under section 2-619(a)(9) of the
       Code. They argued that an investigation is a continuum and that it would make little sense to
       apply different levels of privilege to the same statements made at different points in an
       investigation. They argued that since their initial reports to campus security were absolutely
       privileged, so too were their subsequent statements to SAIC officials during the investigation
       and resolution of their complaints. In addition, Walkuski argued the restatements to SAIC
       officials of her initial crime report were absolutely privileged because they “were made as part
       of communications required by law.”
¶ 16       On May 3, 2017, the circuit court granted their motions and dismissed the relevant counts
       in plaintiff’s first amended complaint based on absolute privilege. The case remained pending
       as to SAIC, and accordingly, the court made an Illinois Supreme Court Rule 304(a) (eff. Mar.
       8, 2016) finding that there was no just reason to delay enforcement or appeal of the order.
       Plaintiff then filed this interlocutory appeal, challenging the trial court’s judgment.

¶ 17                                            ANALYSIS
¶ 18       A motion to dismiss under section 2-619 admits the legal sufficiency of the complaint but
       asserts an affirmative defense or other matter that avoids or defeats the plaintiff’s claim. Busch
       v. Bates, 323 Ill. App. 3d 823, 831-32 (2001); 735 ILCS 5/2-619(a)(9) (West 2016). While the
       motion admits well-pleaded facts, it does not admit conclusions of law and conclusory factual
       allegations unsupported by allegations of specific facts. Better Government Ass’n v. Illinois
       High School Ass’n, 2017 IL 121124, ¶ 21. A section 2-619 motion should be granted by the
       circuit court if, after construing the documents supporting the motion in the light most
       favorable to the opposing party, it finds no disputed issues of fact and concludes that the
       affirmative matter negates the cause of action completely. Busch, 323 Ill. App. 3d at 832. The
       existence of an absolute privilege is such an affirmative matter, which warrants the dismissal
       of a defamation action. Id.; Krueger v. Lewis, 342 Ill. App. 3d 467, 473 (2003) (“In a
       defamation action, the issue of privilege is an affirmative defense that may be raised and
       determined in a section 2-619 motion.”). We review an order granting a section 2-619 motion
       to dismiss de novo. Lawler v. University of Chicago Medical Center, 2017 IL 120745, ¶ 11.
¶ 19       Plaintiff maintains that absolute privilege does not apply and therefore his amended
       complaint asserting defamation should be allowed to proceed. To establish defamation,
       plaintiff must show that defendant made a false statement about the plaintiff and published the
       statement to a third party, causing damage. Anderson v. Beach, 386 Ill. App. 3d 246, 249
       (2008). A defamatory statement is one that harms a person’s reputation by lowering him in the
       community’s eyes or deterring the community from associating with him. Mauvais-Jarvis v.
       Wong, 2013 IL App (1st) 120070, ¶ 67. For example, statements that impute a person has
       committed a crime constitute defamation per se.1 Id. ¶ 69.
¶ 20       As noted in our previous opinion, defamatory statements are not actionable if they are
       protected by an absolute or conditional privilege. Anderson, 386 Ill. App. 3d at 249. Where
       only a qualified privilege is granted, the person making the statment is immune from liability
       unless some element, such as malice, is present. Mauvais-Jarvis, 2013 IL App (1st) 120070,

          1
           Here, plaintiff alleged both defamation per quod, requiring him to plead and prove actual
       damages, and defamation per se, which does not require proof of actual damages for recovery. See
       Mauvais-Jarvis v. Wong, 2013 IL App (1st) 120070, ¶ 68.

                                                   -5-
       ¶ 72. On the other hand, where absolute privilege is granted, no cause of action for defamation
       lies against the person making the statement, even if it is made with malice. Id. ¶ 71. In light of
       the complete immunity provided by an absolute privilege, the classification of absolutely
       privileged statements is necessarily narrow. Krueger, 342 Ill. App. 3d at 473. “ ‘A
       communication is absolutely privileged when its propagation is so much in the public interest
       that the publisher should speak fully and fearlessly.’ ” Anderson, 386 Ill. App. 3d at 249
       (quoting Weber v. Cueto, 209 Ill. App. 3d 936, 942 (1991)). This is because, as a matter of
       public policy, the person making the defamatory statement should not be deterred from
       speaking by the threat of civil liability. Weber, 209 Ill. App. 3d at 942; see also Defend v.
       Lascelles, 149 Ill. App. 3d 630, 635 (1986) (“The law thus clearly allows for an absolute
       privilege where there exists a significant interest in protecting the type of speech involved.”).
       In other words, the defense of absolute privilege rests on the idea that conduct, which
       otherwise would be actionable, must escape liability because the defendant is acting in
       furtherance of some socially important interest, like the investigation of an alleged crime, that
       is entitled to protection even at the expense of uncompensated harm to the plaintiff’s
       reputation. Morris v. Harvey Cycle & Camper, Inc., 392 Ill. App. 3d 399, 404 (2009); Weber,
209 Ill. App. 3d at 942. The privilege is based on a policy that regards the ends to be gained by
       permitting such statements as outweighing the harm which may be done to the reputation of
       others. Weber, 209 Ill. 2d at 942.
¶ 21       Indeed, according to the Restatement (Second) of Torts, absolute privilege recognizes that
       certain individuals, due to their special position or status,
                “should be as free as possible from fear that their actions in that position might have an
                adverse effect upon their own personal interests. To accomplish this, it is necessary for
                them to be protected not only from civil liability but also from the danger of even an
                unsuccessful civil action. To this end, it is necessary that the propriety of their conduct
                not be inquired into indirectly by either court or jury in civil proceedings brought
                against them for misconduct in their position. Therefore the privilege, or immunity, is
                absolute and the protection that it affords is complete.” Restatement (Second) of Torts,
                ch. 25, topic 2, tit. B, intro. note, at 243 (1977).
¶ 22       The privilege embraces actions required or permitted by law in the course of judicial or
       quasi-judicial proceedings, as well as actions “necessarily preliminary” to judicial or
       quasi-judicial proceedings. Layne v. Builders Plumbing Supply Co., 210 Ill. App. 3d 966, 969
       (1991). In addition, section 592A of the Restatement (Second) of Torts says, “One who is
       required by law to publish defamatory matter is absolutely privileged to publish it.”
       Restatement (Second) of Torts § 592A, at 257 (1977). According to the comment, “This
       Section rests upon the principle that one who is required by law to do an act does not incur any
       liability for doing it.” Restatement (Second) of Torts § 592A cmt. b, at 257 (1977). As with a
       motion to dismiss, the question of whether a defamatory statement is protected by an absolute
       privilege is one of law for the court. Layne, 210 Ill. App. 3d at 969.
¶ 23       In this appeal, plaintiff concedes that statements, when first conveyed to law enforcement
       and then repeated during a criminal investigation, are protected by absolute privilege. See id. at
       971 (statements to police pertaining to alleged criminal activities should be absolutely
       privileged). Plaintiff likewise acknowledges this court’s previous holding, that the victims’




                                                    -6-
       reports of sexual assault and misconduct to campus security2 were absolutely privileged since
       campus security is akin to law enforcement. Plaintiff, however, now challenges the trial court’s
       ruling that these same statements, when repeated to SAIC agents and authorities both before
       and during the student conduct review process, were absolutely privileged. Plaintiff asserts
       that process was not a “ ‘continuum’ of any criminal investigation,” nor was his disciplinary
       hearing “quasi-judicial” in nature such that absolute privilege applied.
¶ 24        Walkuski and Zekelman have filed separate appellate briefs in response while jointly
       challenging plaintiff’s contentions. They assert that the absolute privilege afforded to their
       initial crime reports to campus security continued to apply in the context of the investigation
       and disciplinary hearing that flowed from the reports. In particular, Walkuski argues that the
       repeated allegations were made as part of communications required by law. With this, we
       wholeheartedly agree.
¶ 25        In this case, the 2013-14 SAIC Student Handbook’s policy on sexual assault, relationship
       violence, and stalking was explicitly adopted in accordance with the Violence Against Women
       Reauthorization Act of 2013 (colloquially referred to as the Campus SaVE Act) (Pub. L.
       113-4, § 304, 127 Stat. 54, 89 (eff. Mar. 7, 2013) (amending 20 U.S.C. § 1092(f)), which was
       passed to encourage greater transparency, enhance the victims’ information and rights, and add
       requirements for educational institutions to address and prevent sexual violence on campus.3
       Evelin M. Clay, Colleges and Universities: A Place to Get Away With Rape, 28 St. Thomas L.
       Rev. 256, 265 (2016). It is enforced by the United States Department of Education and applies
       to all colleges and universities that receive federal funding, including student financial
       assistance. See U.S. Dep’t of Educ., The Handbook for Campus Safety and Security Reporting
       (2016), https://www2.ed.gov/admins/lead/safety/handbook.pdf [https://perma.cc/Y5H3-
       CUQ5]. Specifically, each eligible institution is required to distribute to both students and
       employees the campus security policies and crime statistics, including the reporting procedures
       and the institution’s response to such reports, as well as statistics on sex offenses, domestic
       violence, dating violence, and stalking incidents reported to campus security. 20 U.S.C.
       § 1092(f)(1)(A)-(C), (J) (Supp. II 2014). The school must timely report sex offenses, and the
       like, to the campus community when the offenses are “considered to be a threat to other

           2
              Although not entirely clear, Plaintiff appears to argue that Zekelman first reported plaintiff’s
       misconduct to SAIC authorities, including Dublon. This is contrary to the facts set forth in Razavi I,
       2016 IL App (1st) 151435, ¶ 4. It is also contrary to plaintiff’s initial complaint, wherein he alleged
       Zekelman falsely reported the misconduct to “campus security.” In addition, Dublon’s October 1, 2013,
       letter addressed to plaintiff, indicates Zekelman reported his sexual misconduct to campus security. We
       therefore reject plaintiff’s claim.
            3
              As we noted in Razavi I, 2016 IL (1st) 1511435, ¶ 14 n.2, effective in 2015, the Illinois legislature
       enacted the Preventing Sexual Violence in Higher Education Act (Act) (110 ILCS 155/1 et seq. (West
       2016)). The Act requires higher education institutions, including those that are for-profit like SAIC, to
       have a comprehensive policy to “address student allegations of sexual violence, domestic violence,
       dating violence, and stalking,” consistent with federal and state law. 110 ILCS 155/5 (West 2016). The
       Act requires the comprehensive policy to identify procedures for reporting sexual violence, the
       institution’s procedure for responding to a report of an alleged incident of sexual violence or
       misconduct, the complaint procedures, and possible sanctions that might be imposed, including
       expulsion. See 110 ILCS 155/10 (West 2016). This law is inapplicable to the present case, insofar as the
       policy in place and incidents occurred prior to the enactment of the Act.

                                                        -7-
       students and employees,” so as to prevent “similar occurrences.” 20 U.S.C. § 1092(f)(3)
       (Supp. II 2014).
¶ 26       Each school is required to develop and distribute a policy on “programs to prevent
       domestic violence, dating violence, sexual assault, and stalking,” and also develop and
       distribute procedures to follow if any incidents are reported. 20 U.S.C. § 1092(f)(8)(A) (Supp.
       II 2014). A school’s policy must identify procedures for victims to follow if an offense occurs,
       with information on the importance of preserving evidence, while giving the victims’ options
       for reporting the matter to law enforcement (including campus and local police) and campus
       authorities. 20 U.S.C. § 1092(f)(8)(B) (Supp. II 2014). The policy, for example, might inform
       victims about protective orders or similar lawful orders. 20 U.S.C. § 1092(f)(8)(B) (Supp. II
       2014). The policy must identify “[p]ossible sanctions or protective measures” the school can
       impose after a final decision in a disciplinary procedure for “rape, acquaintance rape, domestic
       violence, dating violence, sexual assault, or stalking,” including a statement regarding the
       standard of evidence used in the proceeding arising from the victim’s report. 20 U.S.C.
       § 1092(f)(8)(A), (B) (Supp. II 2014). The disciplinary procedures for the above-stated offenses
       must “provide a prompt, fair, and impartial investigation and resolution.” (Emphasis added.)
       20 U.S.C. § 1092(f)(8)(B)(iv)(I)(aa) (Supp. II 2014); see also 34 C.F.R. § 668.46 (2016). The
       complainant and the accused “are entitled to the same opportunities to have others present
       during an institutional disciplinary proceeding, including the opportunity to be accompanied
       *** by an advisor of their choice.” 20 U.S.C. § 1092(f)(8)(B)(iv)(II) (Supp. II 2014). Both
       must also be informed about the outcome of the disciplinary proceeding and any appeal rights.
       20 U.S.C. § 1092(f)(8)(B)(iv)(III) (Supp. II 2014).
¶ 27       Here, in accordance with the Campus SaVE Act, the SAIC policy encourages anyone
       subjected to sexual assault, relationship violence, or stalking to report the incident promptly to
       the police and/or SAIC officials. In particular, the policy encourages victims to report those
       incidents to campus security or the director of student outreach in the Office of Student Affairs
       and also seek immediate medical attention, among other things. The policy lists a number of
       resources for victims, identifies applicable state laws, and delineates what to do if a protective
       order is necessary. The victim has a right to file a complaint with campus security or the Office
       of Student Affairs. The policy states, “If the alleged offender is also a member of the SAIC
       community, SAIC will take prompt action to investigate and, where appropriate, to impose
       sanctions.” An SAIC investigation is to take place especially if SAIC decides the safety of the
       community is at risk. If the alleged offender is a student, then the VP of Student Affairs or a
       designee is responsible for investigating and resolving the complaint. In addition, the policy
       provides that any student offenders are subject to the “Student Conduct Procedures.”
¶ 28       Mirroring the language in the Campus SaVE Act, SAIC’s policy states that these student
       conduct procedures provide a “prompt, fair, and impartial investigation and resolution of the
       alleged misconduct.” (Emphasis added.) See 20 U.S.C. § 1092(f)(8)(B)(iv)(I)(aa) (Supp. II
       2014). In particular, the VP of Student Affairs and/or campus security may interview anyone,
       including the victim and the accused, and the interviewees must provide truthful information
       or otherwise potentially face violating the rules of conduct. The accused must receive both
       notification of the rules allegedly violated and notice of the student conduct meeting. A student
       conduct meeting, although not a courtroom procedure allowing for formal rules of evidence,
       permits the accused an opportunity to respond to the complaint and allows for review of the
       student’s acts of misconduct and any prior acts. While the VP of Student Affairs controls who


                                                   -8-
       to admit to the meeting and also what information is presented, both the complainant and the
       accused are responsible for presenting their own case, and both can bring one “advisor” with
       them, or an individual of their choosing to simply consult with before, during, or after the
       hearing. Whether an accused is responsible for violating rules is based on “whether it is more
       likely than not that the student accused of misconduct violated the Rules of Conduct or other
       SAIC policies, rules, or regulations.” See also 20 U.S.C. § 1092(f)(8)(A), (B) (Supp. II 2014)
       (requiring a statement regarding the standard of evidence). Following closed-door
       deliberations by the Board members, they can recommend possible sanctions, including
       expulsion, and the VP of Student Affairs will have the final say on the case’s disposition.
¶ 29       Given SAIC’s policy, which was implemented as required by federal law, and Illinois
       precedent, as well as the Restatement (Second) of Torts, we conclude that the victims’
       allegedly defamatory restatements to SAIC authorities and agents about the claimed sexual
       assault and misconduct were absolutely privileged. We find several cases dispositive. In
       Weber, 209 Ill. App. 3d 936, attorney Amiel Cueto wrote a letter to the chief circuit court judge
       for Madison County regarding State’s Attorney Donald Weber and his employee, Virginia.
       Cueto asserted on hearsay that Weber, and by implication, Virginia, had committed numerous
       acts of misconduct, including the improper use of funds. Cueto noted it was his duty under the
       rules of professional conduct to report the misconduct to a tribunal, including the chief judge,
       the Madison County Board, and the Attorney Registration and Disciplinary Commission
       (ARDC). Following these publications, Virginia filed a defamation suit against Cueto, who
       affirmatively claimed that his statements were absolutely privileged as required by his ethical
       obligations as an attorney. The trial court granted Cueto’s motion to dismiss as to all three
       “tribunals,” and the only issue on appeal was whether the trial court was correct in determining
       absolute privilege attached to the county board because it was a quasi-judicial body.
¶ 30       In Weber, this court noted section 592A of the Restatement (Second) of Tort’s requirement
       that “ ‘[o]ne who is required by law to publish defamatory matter is absolutely privileged to
       publish it.’ ” Id. at 942 (quoting Restatement (Second) of Torts § 592A, at 257 (1977)). This
       court also noted the mandatory reporting requirement under the rules of professional conduct
       was in the public interest, as it was designed to protect individuals and the public at large from
       lawyer misconduct and maintain public confidence in the integrity of the legal profession.
       Weber further acknowledged that the county board was empowered to investigate the
       improprieties Cueto had alleged consistent with the rules of professional conduct. This court,
       accordingly, held that Cueto’s communications to the county board under the disciplinary rule
       were “cloaked with an absolute privilege” and upheld the dismissal of the Virginia’s
       defamation suit. Id. at 947. Weber noted that, having found Cueto required by law to publish
       the defamatory matter, there was no reason to also consider whether the county board was a
       quasi-judicial body.
¶ 31       Similarly, in Busch, 323 Ill. App. 3d at 833-34, an absolute privilege applied to several
       police officers against a crime scene technician, where the officers alleged the technician
       threatened a suspect in a homicide investigation and committed other misconduct to disrupt
       investigations. This court found the statements were made during an internal police discplinary
       investigation and the officers were legally obligated to report such behavior pursuant to a state
       police directive.
¶ 32       In Belluomini v. Zaryczny, 2014 IL App (1st) 122664, ¶ 26, an apparently concerned
       citizen reported by letter to the Chicago police superintendent that a number of police officers

                                                   -9-
       committed misconduct by working at the direction of an aldermanic candidate on election day,
       thus violating civil and voting rights. Plaintiffs (the accused police officers) sued the
       concerned citizen for defamation. This court upheld the trial court’s dismissal of the
       defamation suit, after finding that the police department, headed by the superintendent, was a
       quasi-judicial body and, significant for the purposes of this appeal, that the statements were
       also made to law enforcement officials for the purpose of instituting criminal proceedings. The
       police officers argued that the concerned citizen’s allegations were made to an administrative
       (as opposed to quasi-judicial) body of the police department and thus were not privileged, but
       this court held the statements were “clearly part of the ongoing investigation that was
       triggered” by the initial letter. Id. The Belluomini court held the investigation was itself a
       quasi-judicial proceeding and wrote, “An investigation is a continuum and it defies rational
       thinking to isolate certain portions of the investigation in order to apply different levels of
       privilege.” Id.
¶ 33        We referenced the preceding sentence from Belluomini in our prior opinion when noting
       that “generally once a privileged statement is made to law enforcement any subsequent
       restatements made in furtherance of an investigation fall under this privilege,” even if made to
       SAIC employees not employed within the campus security department. Razavi I, 2016 IL App
       (1st) 151435, ¶ 8. To the extent this principle of law was dicta, we now make it our holding,
       and reaffirm Razavi I for the following reasons.
¶ 34        We already explained the rationale for treating reports of sexual assault to campus security
       as absolutely privileged based on public policy. It would make little sense, then, to hold the
       initial report of the crime/misconduct to campus security absolutely privileged but not the
       repeated allegations made in furtherance of the investigation. In this case, while the
       investigation itself was not quasi-judicial, we find it’s enough that it emerged out of a fully
       protected initial report. In congruity with Belluomini, the investigation by both campus
       security and SAIC officials constitutes a continuum requiring the same level of absolute
       privilege to be applied throughout the investigation and resolution of the complaint, including
       at the disciplinary proceeding.
¶ 35        Furthermore, the SAIC policy was developed and implemented pursuant to federal law and
       required that SAIC promptly and fairly investigate the allegations and, where appropriate,
       impose sanctions following a disciplinary hearing. Dublon, the VP of Student Affairs,
       confirmed this by attesting that “SAIC complies with federal education policy, which requires
       that colleges and universities respond to and address effectively allegations of harassment and
       sexual assault, whenever those allegations are made.” Thus, SAIC was legally required to
       pursue the investigation. While the SAIC policy did not require Walkuski and Zekelman to file
       a complaint or comply with the investigation, once they did file their complaints and consistent
       with federal law, the policy provided for SAIC’s protocol. Cf. Mauvais-Jarvis, 2013 IL App
       (1st) 120070, ¶¶ 72, 76-80 (finding only a qualified privilege applied to allegedly defamatory
       statements made in the context of a private university’s research misconduct proceeding,
       where federal regulations and university policy required reporting on basis of “good faith,”
       thus injecting one of the elements of qualified privilege into the proceeding itself and where
       duty to report was not mandatory). As in Weber, Walkuski and Zekelman’s restatements made
       under these federally mandated procedures, by implication, should be cloaked with the same
       privilege as if the restatements themselves were legally required. To hold otherwise would
       render SAIC’s required investigatory and disciplinary procedures and policies toothless, for

                                                  - 10 -
       absent the victim’s evidence, there would be no basis to proceed. Therefore, in summary, we
       hold that repeated allegations about a claimed sexual assault or misconduct made to campus
       security and school authorities, and which are published as part of an investigation into and
       disciplinary hearing for the alleged misbehavior, are cloaked with absolute privilege.
¶ 36       Public policy demands this result. It is beyond a doubt that the victims’ participation in
       these proceedings is in the public interest. See William L. Prosser, Handbook of the Law of
       Torts § 114, at 777 (4th ed. 1971) (“Absolute immunity has been confined to a very few
       situations where there is an obvious policy in favor of permitting complete freedom of
       expression, without any inquiry as to the defendant’s motives.”). Absolute privilege in this
       context encourages victims to report crimes and misconduct promptly without fear of
       explicating the facts and circumstances surrounding any attack as the investigation unfolds. Cf.
       735 ILCS 5/8-804 (West 2016) (“Because of the fear, stigma, and trauma that often result from
       incidents of sexual violence, many survivors hesitate to report or seek help, even when it is
       available at no cost to them.”). If sexual assault victims are at risk of facing a civil lawsuit from
       their attacker throughout the reporting and disciplinary process, they will be less likely to come
       forward and report the crime. Absent a report, the sexual assault perpetrator goes free,
       potentially committing other similar misdeeds. This places the entire campus unnecessarily at
       a safety risk, thus dampening the intended purpose of higher education in a safe environment.
       The absence of a victim’s unfettered report not only interferes with the school’s duty to
       investigate and risks violating federal law, but it also potentially exposes the university to tort
       liability and other financial risks for any future sexual assaults by the same perpetrator. See,
       e.g., Nero v. Kansas State University, 861 P.2d 768, 780 (Kan. 1993) (where plaintiff, a Kansas
       State University (KSU) student, was allegedly raped in a coed dorm by a KSU student who had
       previously raped another student, supreme court reversed summary judgment for defendant
       university after finding university had a duty of reasonable care to protect students against
       certain dangers that are reasonably foreseeable and within the university’s control); Miller v.
       State, 467 N.E.2d 493 (N.Y. 1984) (a victim who was raped in her college dorm could sue
       college for negligence based on special relationship after college had notice of likely criminal
       intrusions, yet failed to lock outer doors of dorm); Mullins v. Pine Manor College, 449 N.E.2d
331 (Mass. 1983) (upholding negligence jury verdict against college by victim for her rape on
       campus based on voluntary undertaking).
¶ 37       And, although plaintiff maintains that there are no repercussions for false reports in this
       instance, we disagree since the student handbook sets forth that the complainant, like the
       accused, must provide truthful information or otherwise potentially face violating the rules of
       conduct. As such, a complainant who falsely reports a sexual assault can also be subject to
       expulsion. See Hartman v. Keri, 883 N.E.2d 774, 778 (Ind. 2008) (noting that, where a student
       is subject to academic discipline for abuse of the process, that serves as a substantial deterrent
       to false reporting). Likewise, it would be against public policy to force a victim of sexual
       assault to parse out what statements would or would not make her subject to a potential
       defamation lawsuit as she complies with the very policies and procedures of the institution to
       ensure a proper educational environment. See id. at 777-78 (“as long as the process is
       reasonably transparent and fair and affords the subject an opportunity to respond, we think the
       ultimate issue focuses less on the particular process and more on the recognition of the
       institution’s interest in assuring a proper educational environment”). Thus, the ends to be



                                                    - 11 -
       gained by granting absolute privilege far outweigh the harm that may be done to the alleged
       perpetrator’s reputation. Weber, 209 Ill. App. 3d at 942.
¶ 38       Our holding is also consistent with our previous ruling in Razavi I. As stated, we also
       determined a presumption exists that statements alleging sexual assault or misconduct made to
       campus security were made for the purpose of instituting legal proceedings, notwithstanding a
       defamation plaintiff’s claim that the statements were false, maliciously motivated, or made for
       a purpose unrelated to the institution of legal proceedings. Razavi I, 2016 IL App (1st) 151435,
       ¶ 11. The same presumption should apply to restatements made during an investigation into
       and hearing on sexual assault or misconduct. This is especially true where such an
       investigation is aimed at culling information that could in turn determine whether a criminal
       charge should be brought or whether civil proceedings, like a tort or application for a
       protective order, should be instituted. Plaintiff seems to argue that there’s no indicia of
       reliability to a victim’s report unless a criminal proceeding follows. Notwithstanding that it is
       the state’s attorney who decides whether to file charges in any particular case (id. ¶ 15), that
       position is untenable when one considers the policy behind section 587 of the Restatement
       (Second) of Torts. That section by analogy provides that a party to private litigation or
       defendant in a criminal prosecution “is absolutely privileged to publish defamatory matter
       concerning another in communications preliminary to a proposed judicial proceeding, or in the
       institution of or during the course and as a part of, a judicial proceeding in which he
       participates, if the matter has some relation to the proceeding.” Restatement (Second) of Torts
       § 587, at 248 (1977). Comment b to section 587 explains that the rule “applies to
       communications made by a client to his attorney with respect to proposed litigation as well as
       to information given and informal complaints made to a prosecuting attorney or other proper
       officer preliminary to a proposed criminal prosecution whether or not the information is
       followed by a formal complaint or affidavit.” Restatement (Second) of Torts § 587 cmt. b, at
       249 (1977).
¶ 39       Adopting that rationale, we conclude that it is immaterial whether a formal criminal
       complaint or civil legal proceeding actually followed the victims’ reports of plaintiff’s sexual
       assault/misconduct. Likewise, it matters not whether a formal school disciplinary hearing
       flowed on the heels of the report. Nevertheless, the evidence in this case supports the
       above-stated presumption, where Walkuski filed an incident report with the police, then
       participated in the disciplinary proceedings against plaintiff, and also appeared before the
       Cook County circuit court where she testified in support of a protective order. Like the SAIC
       Board, the court found her testimony more credible than plaintiff’s insofar as it was more
       likely true than not that the incidents Walkuski alleged in her amended petition regarding
       plaintiff’s creepy behavior had occurred and plaintiff harassed and stalked her repeatedly. The
       court accordingly granted her the protective order, which she had extended up until just several
       months ago. As such, contrary to plaintiff’s view, the evidence undeniably shows the legal
       proceedings emanated from Walkuski’s initial allegations to campus security and the ensuing
       investigation and hearing.
¶ 40       In finding absolute privilege, as in Weber, we find it unnecessary to address whether the
       disciplinary hearing was quasi-judicial in nature, even though plaintiff vigorously pursues this
       line of argument in his appeal. We note that SAIC’s rules permit that disciplinary hearings may
       be taped or recorded, but there is no evidence of that occurring in this case. In addition,
       plaintiff has failed to provide this court with a report of proceedings on Walkuski and


                                                  - 12 -
       Zekelman’s motions to dismiss presented to the trial court, although he quotes that oral
       argument at some length. Where, as here, an appellant fails to ensure the record on appeal
       contains a report of proceedings and his argument fails to cite to the record appropriately, he
       violates our supreme court rules, which have the force and effect of the law and are binding on
       litigants. See Ill. S. Ct. R. 323 (eff. July 1, 2017); R. 341(h)(7) (eff. Nov. 1, 2017) (the
       argument section must contain the contentions of the appellant and the reasons therefor, with
       citation of the authorities and the pages of the record relied on); In re Marriage of Thomsen,
       371 Ill. App. 3d 236, 241 (2007). Finally, we note that to the extent plaintiff relies on
       attachments to his brief, we cannot consider them. See Walczak v. Onyx Acceptance Corp., 365
Ill. App. 3d 664, 672 (2006) (documents the appellate court may consider must be included in
       record, and not simply in appendix).
¶ 41        Along the same lines, while plaintiff insists the trial court incorrectly found the SAIC
       student disciplinary hearing to be quasi-judicial, the trial court’s order simply reflects its
       determination that Walkuski and Zekelman’s statements were absolutely privileged absent
       identifying any rationale. However, as this opinion reveals, a reviewing court may affirm a
       correct decision for any reason appearing in the record, regardless of the basis relied upon by
       the trial court. See Weber, 209 Ill. App. 3d at 947.

¶ 42                                      CONCLUSION
¶ 43       For the reasons set forth above, we affirm the trial court’s dismissal of plaintiff’s
       defamation claims against both Walkuski and Zekelman.

¶ 44      Affirmed.




                                                 - 13 -